 


109 HR 1436 RH: To remove certain use restrictions on property located in Navajo County, Arizona.
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 157 
109th CONGRESS 1st Session 
H. R. 1436 
[Report No. 109–287] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Renzi introduced the following bill; which was referred to the Committee on Resources 
 
 
November 10, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To remove certain use restrictions on property located in Navajo County, Arizona. 
 
 
1.Removal of certain use restrictions on property Notwithstanding section 6(f)(3) of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8(f)(3)), the approximately 123 acres of land located in the City of Winslow, Navajo County, Arizona, and designated as the “Winslow Hospitality Park”, may be disposed of or used for purposes other than public recreation. 
 
 
November 10, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
